A motion for rehearing was granted and the case reargued because it appeared from the brief of the respondent on the motion that the court had based its reversal on the proposition that a court of equity will not relieve from a forfeiture resulting from breach of a condition precedent, unmindful that the court had previously ruled in Gates v. Parmly, 93 Wis. 294, 66 N.W. 253, 67 N.W. 739, that equity will relieve from a forfeiture resulting from breach of such a condition when a contract comprising the condition is one to secure the payment of money.  From the original opinion it appears that the stipulation here involved, while a contract containing a condition precedent breached, is clearly one to secure the payment of money.
Gates v. Parmly, supra, was not cited by either counsel in the briefs originally filed.  Nor is the case cited to the point stated in Callaghan's Wisconsin Digest, to which the writer resorted to ascertain whether the court had ever passed upon the point.  The case expressly declared as above stated upon deliberate consideration of the point, and we consider that we should adhere to the rule there stated.  This requires us to reconsider what determination should be made of the case and to rule upon a contention of the appellants not discussed in the original opinion.
The appellants contend that the stipulation is a contract to be enforced according to its terms entirely independent of the original judgment and that it is immaterial that under the rule of the St. Joseph's Hospital v. Maternity Hospital *Page 549 Case, discussed in the original case, 224 Wis. 422,272 N.W. 669, 273 N.W. 791, the vendee in strict foreclosure has a right under that decision to relief in equity after the period of redemption fixed by the judgment has expired.  The stipulation here involved is one made in the course of judicial proceedings, within the rule of Southern C. Co. v. HowardCole  Co. 185 Wis. 469, 201 N.W. 817, and Thayer v.Federal Life Ins. Co. 217 Wis. 282, 258 N.W. 849, although made after rather than before entry of judgment.  That appellants' counsel conceived it as such seems to be evidenced by the fact that he sought to enforce it in proceedings in the action albeit the proceeding was taken subsequent to the judgment.  By the cases next above cited the stipulation is a contract, but it is subject under Gates v. Parmly, supra, to the right of the defendant to be released from the forfeiture under it, whether it be considered as destroying and superseding the right to, be relieved from forfeiture under the judgment or not.  Whenever and wherever the plaintiff seeks to enforce the contract the defendant is entitled to relief from its enforcement under the rule of equity applicable.
While we consider that the circuit court might properly relieve the defendants from the forfeiture under the second provision of the stipulation, and that the mandate for absolute reversal must be withdrawn, there must be a new determination of the amount the defendants must pay as a condition of relief, and we are of the opinion that the court should also impose as condition of relief a provision securing the plaintiff from liability on the note secured by the $10,000 mortgage on which the plaintiff is personally liable and which the defendants assumed to pay as part of the consideration for the land contract foreclosed by the judgment, if that mortgage has not been satisfied or the plaintiff released from personal liability thereon at the time of the hearing.  That mortgage was due and unpaid at the time of the entry of the order and the plaintiff is entitled as a condition of relief to the defendants to be freed from liability for the deficiency *Page 550 
in case of foreclosure of the mortgage and a deficiency on sale of the premises.
By the Court. — The mandate entered pursuant to the original opinion herein is withdrawn, and the record is remanded with directions for modification of the order appealed from and for such further proceedings as are necessary to modification of the order as indicated in the opinion.  No costs will be allowed to either party, but appellants will pay the clerk's fees.